Nick Chournos and L.L. Keller were joint lessees of certain grazing land. The Evona Investment Company was the lessor. The lease was to expire October 1, 1939. It was in writing and contained the following provision:
"8. The lessor reserves, and is hereby given, the right to sell the lands herein described at any time during the continuance of this lease, or any extension thereof, but with the provision that the lessees shall have, and they are hereby given the first opportunity of purchasing the said premises, upon the same price and terms the lessor would receive of other parties * * *."
On December 23, 1936, the Company served upon Chournos a notice that one Lloyd Keller (a son of L.L. Keller) had offered $6,100 for the land. The notice was addressed to both Nick Chournos and L.L. Keller. It contained the following paragraph:
"And you are hereby further notified that said Evona Investment Company intends to, and will, sell and convey the said lands, and all thereof, to said Lloyd W. Keller for said price on or before the said date, unless you shall pay to the said Evona Investment Company the same or a greater sum on or before 12:00 o'clock noon of said January 2d 1937, for said premises."
At approximately 11:45 a.m., January 2, 1937, Chournos and his counsel appeared at the Company office, tendered *Page 338 
Mr. Cook, the Company agent, $6,100 and requested a deed to Chournos. Admittedly they did not desire a deed to Chournos and Keller jointly. Mr. Cook refused the tender and request for deed, stating that he had received, that morning, a similar tender and request from L.L. Keller and his counsel; that he could not sell to both. Then Chournos and his counsel tendered one-half the amount for a deed for an undivided one-half of the land. Cook refused this. As the conversation proceeded, 12 o'clock rolled by. Suddenly Cook said all tenders were off as it was one minute past 12 o'clock. That afternoon a deed was issued and delivered to Lloyd Keller and Chournos commenced this suit by serving summons.
Plaintiff sought to compel the Company and the Kellers to specifically perform the terms of the option. He claimed a conspiracy upon the part of the defendants to deprive him of his interest in the leased land. Among other things, the lower court found that the Kellers had schemed together to get the land for Lloyd Keller; that the Company was not a party to that scheming; but that Chournos had not made a proper tender under the terms of the option. Judgment was rendered against Chournos and he has appealed.
There exists considerable bitterness between Chournos and Keller. Other actions have been filed between them. One came to this court on appeal. Keller v. Chournos, 95 Utah 25,76 P.2d 626. In that case, the lower court held that the two were joint adventurers in the sheep which were grazed upon the land involved in this suit. The decision by the Supreme Court, dismissing the case on procedural grounds, was rendered on the 28th day of February, 1938. Another suit was filed wherein Chournos sought a partition of these leased lands, and an accounting for rents for the use thereof by Keller, for the time he had all the sheep, awaiting the outcome of the appealed case cited above.
We find little difficulty in believing that the tender of L.L. Keller was conditioned upon a delivery of a deed to *Page 339 
himself. The father was very desirous of Lloyd having title to the property. Whether for the son's benefit or ultimately for his own is immaterial. It would not be a stretch of the imagination to believe that L.L. Keller knew ahead of time the attitude Cook, the agent of the Company, would adopt, if one of the lessees made a demand adverse to the interests of the other. Chournos had visited Cook on other occasions to ascertain if the agent would make a deed to him (Chournos). Cook and L.L. Keller had visited an attorney for advice as to whether or not Lloyd Keller could be a purchaser. Cook obtained advice on the matter from the Company counsel. What then would be more natural than that these matters were all discussed by the Kellers and Cook. The father (Keller) would not have to be very astute to see a means whereby he might interfere with Chournos, should the latter appear at the last moment, as he did, and tender the purchase price for a deed to himself as distinguished from a joint deed. Whether these inferences are justifiable or not, at least there is no evidence that L.L. Keller made a demand different from that testified to by Cook — conditioned upon a delivery of a deed to L.L. Keller.
Admittedly, Chournos did not want a deed to himself and L.L. Keller. When he tendered his $6,100 he was particular to request the deed to himself. When this was refused, he then tendered one-half of the amount for a one-half interest. One may safely say that the Company was not under any obligation to make a conveyance of fractional interests in the property. Thus we are brought to the question: Was the tender of either L.L. Keller or Nick Chournos a sufficient compliance with the option to bind the Company to execute a deed to them jointly? If either was, then plaintiff in this case is entitled to the relief he seeks, as Lloyd Keller is not, under the evidence, an innocent purchaser. There is no question but that the son knew about the circumstances as well as the father, and there is some question of whether he purchased solely with his own money, and not partly with his father's. *Page 340 
By the lease, the Company bound itself to extend an opportunity of purchase to the lessees, when and if the Company received an acceptable offer for the property. (See first quotation above.) However, that provision in the       1, 2 lease, standing alone, and without action by the Company, did not constitute an option in favor of the lessees.
"An option to purchase may be defined as a contract by which an owner agrees with another person that he shall have the privilege of buying his property at a fixed price within a specified time. The landowner does not sell his land; he does not then agree to sell it; but he does then sell something, — viz., the right or privilege to buy at the election, or option, of the other party. The second party gets in praesenti, not lands, or an agreement that he shall have lands, but he does get something of value; that is, the right to call for and receive lands if he elects. * * *" 27 R.C.L. 334.
But when the Company sent out the notice pursuant to that provision, the two (the provision and the notice) became an option, to be accepted, if accepted, by a certain definite time, in a certain definite amount, and in accordance with the intent of the terms of the agreement. If not so accepted, then the Company was no longer concerned with the lessees as such, and might convey as it wished.
"According to the great weight of authority, a court of Equity will decree specific performance in favor of the holder of an option who has duly elected to exercise his right to purchase. The principle on which this seeming exception         3 to the general requirement of mutuality in contracts is based, is that the vendor's agreement to convey at the option of the purchaser is a continuing offer until accepted within the time and on the terms limited in the option, and when accepted it becomes a valid agreement, supported by mutual promises." 27 R.C.L. 337.
"To constitute a valid exercise of an option and impose a duty on the vendor to convey, the terms and conditions of the option must be complied with by the purchaser. If he attaches to his acceptance conditions, not warranted by the              4 terms of the option, or notice of his election to buy, this itself amounts to a rejection; but it is otherwise where the acceptance is in the first instance unconditional, and a mere request is added for a departure from the terms *Page 341 
of the option as to the time and place of completing the transaction." 27 R.C.L. 342.
We are of the opinion that neither Keller nor Chournos, by his tender, accepted the Company's offer. The condition of making the deed to the individual rather than to the two jointly was, to say the least, a material change in the intent of the lease. It meant to the Company a possible damage action for failure to carry out the terms of the option. That either lessee           5 might have an adequate remedy against the other, under such circumstances, does not mean that the Company under its lease and option should assume the burden of relying upon that remedy for its own protection. It appears quite clearly to have been the intent of the parties, when they made the lease, that the lessees' acceptance of the option called for a deed to both of them jointly.
As neither lessee made a proper acceptance of the offer, the Company could convey as it saw fit. What then if it conveys, say indirectly to the other lessee, assuming the son is a mere figurehead of the father in the transaction? Undoubtedly the Company is out of the picture. The option having fallen through, it is no longer concerned. What about the two lessees?
Generally, as between tenants in common and joint tenants, a confidential relationship exists that prohibits one taking advantage of the other by buying the title to the property. Had Chournos accepted the Company offer as it was intended, there is no question but that he could compel Keller to share with him, if the latter got the deed. But Chournos did not accept that offer. Instead he made a counter offer which was        6, 7 not accepted by the Company. In effect he repudiated any desire for a joint ownership with Keller in the property, until he discovered that Keller was ahead of him with such ideas. If then, Keller was scheming to get the property in his own name and away, from Chournos, the latter very effectively aided him *Page 342 
by failing to accept the terms of the Company option within time, and thereby compelling the Company to deliver a proper deed. Nor was Chournos entirely innocent in the matter. Apparently he adopted the theory of his tender in the hope that he would get the deed in his own name. Probably in the thoughts of both Keller and Chournos there was some advantage in having a deed to the individual. Having assumed the risk of failing upon his counter offer, we can see no reason for reinstating Chournos under the terms of the option — terms that he practically repudiated by his counter offer. He does not claim, either by pleadings or evidence, that he did not want to buy the property at the time, but was forced by the scheming of Kellers to make the tender for his own protection.
We have covered the main assignments of error in the case. One or two others should be mentioned. Appellant objects in one assignment to the lower court's holding that Chournos and his counsel had gone to the agent for the purpose of tendering the money for a deed to Chournos only; that such a deed was merely requested after a proper tender was made. We             8 cannot agree with this. If it were so, then why did not Chournos and his counsel correct the erroneous impression that Cook seems to have gotten from their request? When Cook remarked that he could not deliver to Chournos because Keller had also made such a demand, they did not explain that what they meant was merely a delivery of the deed to Chournos, that the deed could be made in the name of the lessees jointly. Cook had every reason to believe otherwise, as Chournos had visited him before upon such subject matter.
As the lower court held that the Kellers had schemed to deprive Chournos of the property, the failure of the court to admit evidence of the peculiar value of that land for grazing purposes in order to show a motive for the scheming, if error, was not prejudicial. Nor was it prejudicial to       9, 10 find that notice of intent to sell had been served upon L.L. Keller as well as Chournos. Keller *Page 343 
knew what was going on and made his tender in time. Actual formal service of notice was immaterial as to him.
The decision of the lower court is affirmed. Costs to respondent.
MOFFAT, C.J., and LARSON, J., concur.